
	
		I
		112th CONGRESS
		1st Session
		H. R. 467
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore the
		  deduction for the travel expenses of a taxpayer’s spouse who accompanies the
		  taxpayer on business travel.
	
	
		1.Restoration of deduction for
			 travel expenses of spouse, etc. accompanying taxpayer on business
			 travel
			(a)In
			 generalSubsection (m) of
			 section 274 of the Internal Revenue Code of 1986 (relating to additional
			 limitations on travel expenses) is amended by striking paragraph (3).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
			
